Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-20 is/are pending in this office action.
Claim(s) 1, 11 and 20 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected.  
The indicated allowability of claims 6 and 16 are withdrawn in view of the newly discovered reference(s) US Patent Publication No. 2018/0046926 issued to Achin et al. in view of US Patent Publication No. 2017/0249648 issued to Garvey et al.  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 10-21-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2018/0046926 issued to Achin et al. in view of US Patent Publication No. 2017/0249648 issued to Garvey et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0046926 issued to Achin et al. in view of US Patent Publication No. 2017/0249648 issued to Garvey et al.

Regarding claim 1, Achin teaches a method for detecting cost-anomalies in a disaster recovery system (¶04 - electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models. Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions. For example, an insurance company might seek to build a predictive model that more accurately forecasts future claims, or a predictive model that predicts when policyholders are considering switching to competing insurers. An automobile manufacturer might seek to build a predictive model that more accurately forecasts demand for new car models. A fire department might seek to build a predictive model that forecasts days with high fire danger, or predicts which structures are endangered by a fire, discloses predictive models that can be used in a wide variety of applications including disaster recovery systems that uses collected data to determine metrics of performance in a large organizational setting), the method comprising: 
collecting data from assets associated with the disaster recovery system (¶03-04 - Many organizations and individuals use electronic data to improve their operations or aid their decision-making. For example, many business enterprises use data management technologies to enhance the efficiency of various business processes, such as executing transactions, tracking inputs and outputs, or marketing products. As another example, many businesses use operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, or to decide how to adjust processes. In some cases, electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models. Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions, the step the business/enterprise takes to evaluate performance for business processes to anticipate problems or opportunities are interpreted as being part of a disaster recovery system and not dealing with an actual system solely designed to recover from disaster but a business process to aid in predictive modeling based on past performance or other data to predict a future value or make accurate forecast for such occurrences), the data including time series data (¶23 - forecast range is determined based, at least in part, on (1) a time interval of the time-series data, (2) a number of observations included in the time-series data, (3) a time period corresponding to the time-series data, and/or (4) a natural time period selected from the group consisting of microseconds, milliseconds, seconds, minutes, hours, days, weeks, months, quarters, seasons, years, decades, centuries, and millennia. In some embodiments, the forecast range is an integer multiple of the time interval of the time-series data. In some embodiments, a time period between times associated with successive predictions in the forecast range is equal to the time interval of the time-series data);
performing a plurality of time series analysis on at least a time series included in the times series data using a plurality of models (¶120 - predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). For time-series prediction problems, the objective is generally to predict future values of the targets as a function of prior observations of all features, including the targets themselves. The data indicative of the characteristics of a prediction problem may accommodate time-series prediction problems by indicating whether the prediction problem is a time-series prediction problem, and by identifying the time measurement variable in datasets corresponding to time-series prediction problems); 
determining that a first model from the plurality of models provides a best fit to the time series (¶115 - library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques. Such tools may express the similarity between two predictive modeling techniques as a score (e.g., on a predetermined scale), a classification (e.g., "highly similar", "somewhat similar", "somewhat dissimilar", "highly dissimilar"), a binary determination (e.g., "similar" or "not similar"), etc. Such tools may determine the similarity between two predictive modeling techniques based on the processing steps that are common to the modeling techniques, based on the data indicative of the results of applying the two predictive modeling techniques to the same or similar prediction problems, etc.; ¶255 – discloses selecting time series models)
Achin does not explicitly indicate determining outliers associated with the time series by applying the normal zone to an output of the first model; and determining a normal zone for the time series based on residuals of the first model.
However, Garvey teaches determining outliers associated with the time series by applying the normal zone to an output of the first model (¶52 - given set of time series data may include different classes of seasonal patterns such as sparse seasonal patterns and/or dense seasonal patterns. A feature/pattern is considered sparse if its duration within a season is less than a threshold thereby indicating that the exhibited behavior is an outlier, discloses seasonal patterns related to data behavior); and 
 determining a normal zone for the time series based on residuals of the first model (¶52 - feature/pattern may be considered dense if its duration within a season satisfies the threshold (e.g., falls within the threshold or is higher than the threshold), indicating that the exhibited behavior is not an outlier, discloses seasonal periods of a time series and best fit based on historical instances).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of Achin in order to capture measurements over a period of time to predict future event based on observed measurement based on seasonality of the time-series data behavior (Garvey, see ¶05-06).

Regarding claim 11, Achin teaches a system configured to detect cost-anomalies in a disaster recovery system (¶04 - electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models. Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions. For example, an insurance company might seek to build a predictive model that more accurately forecasts future claims, or a predictive model that predicts when policyholders are considering switching to competing insurers. An automobile manufacturer might seek to build a predictive model that more accurately forecasts demand for new car models. A fire department might seek to build a predictive model that forecasts days with high fire danger, or predicts which structures are endangered by a fire, discloses predictive models that can be used in a wide variety of applications including disaster recovery systems that uses collected data to determine metrics of performance in a large organizational setting), the system comprising: 
storage, processors, and memory, wherein the storage processors and memory are configured to: 
collect data from assets associated with the disaster recovery system and stored in the storage (¶03-04 - Many organizations and individuals use electronic data to improve their operations or aid their decision-making. For example, many business enterprises use data management technologies to enhance the efficiency of various business processes, such as executing transactions, tracking inputs and outputs, or marketing products. As another example, many businesses use operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, or to decide how to adjust processes. In some cases, electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models. Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions, the step the business/enterprise takes to evaluate performance for business processes to anticipate problems or opportunities are interpreted as being part of a disaster recovery system and not dealing with an actual system solely designed to recover from disaster but a business process to aid in predictive modeling based on past performance or other data to predict a future value or make accurate forecast for such occurrences; ¶23 - forecast range is determined based, at least in part, on (1) a time interval of the time-series data, (2) a number of observations included in the time-series data, (3) a time period corresponding to the time-series data, and/or (4) a natural time period selected from the group consisting of microseconds, milliseconds, seconds, minutes, hours, days, weeks, months, quarters, seasons, years, decades, centuries, and millennia. In some embodiments, the forecast range is an integer multiple of the time interval of the time-series data. In some embodiments, a time period between times associated with successive predictions in the forecast range is equal to the time interval of the time-series data), wherein the collected data is stored in the storage as a plurality of time series (¶336 - exploration engine 110 loads a dataset (e.g., at step 404 of the method 400 illustrated in FIG. 4), it may automatically detect whether the dataset appears to contain time series data, loading datasets discloses that the information is stored);
perform a plurality of time series analysis on at least a time series included in the plurality of time series using a plurality of models on the collected data (¶120 - predictive modeling system 100 may support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). For time-series prediction problems, the objective is generally to predict future values of the targets as a function of prior observations of all features, including the targets themselves. The data indicative of the characteristics of a prediction problem may accommodate time-series prediction problems by indicating whether the prediction problem is a time-series prediction problem, and by identifying the time measurement variable in datasets corresponding to time-series prediction problems); 
determine that a first model from the plurality of models provides a best fit to the time series (¶115 - library 130 of modeling techniques includes tools for assessing the similarities (or differences) between predictive modeling techniques. Such tools may express the similarity between two predictive modeling techniques as a score (e.g., on a predetermined scale), a classification (e.g., "highly similar", "somewhat similar", "somewhat dissimilar", "highly dissimilar"), a binary determination (e.g., "similar" or "not similar"), etc. Such tools may determine the similarity between two predictive modeling techniques based on the processing steps that are common to the modeling techniques, based on the data indicative of the results of applying the two predictive modeling techniques to the same or similar prediction problems, etc.; ¶255 – discloses selecting time series models); 
wherein the outliers include the cost anomalies in the disaster recovery system (¶160 - allocable amount of processing resources may be specified in a processing resource budget, which may be provided by a user or obtained from another suitable source. The processing resource budget may impose limits on the processing resources to be used for executing the modeling procedures (e.g., the amount of time to be used, the number of processing nodes to be used, the cost incurred for using a data center or cloud-based processing resources, etc.). In some embodiments, the processing resource budget may impose limits on the total processing resources to be used for the process of generating a predictive model for a specified prediction problem). 
Achin does not explicitly indicate determine outliers associated with the time series by applying the normal zone to an output of the first model, wherein the outliers are outside of the normal zone, determine a normal zone for the time series based on residuals of the first model.
However, Garvey teaches determine outliers associated with the time series by applying the normal zone to an output of the first model (¶52 - given set of time series data may include different classes of seasonal patterns such as sparse seasonal patterns and/or dense seasonal patterns. A feature/pattern is considered sparse if its duration within a season is less than a threshold thereby indicating that the exhibited behavior is an outlier, discloses seasonal patterns related to data behavior), wherein the outliers are outside of the normal zone (¶52 - a dense signal represents a plurality of instances of time-series data that (1) significantly represents an entire period or sub-period of data and (2) exclude a relatively small portion (e.g., 1%, 5%, or some other threshold) of the data as outliers that are not the subject of the fitted signal), 
determine a normal zone for the time series based on residuals of the first model (¶52 - feature/pattern may be considered dense if its duration within a season satisfies the threshold (e.g., falls within the threshold or is higher than the threshold), indicating that the exhibited behavior is not an outlier, discloses seasonal periods of a time series and best fit based on historical instances).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of Achin in order to capture measurements over a period of time to predict future event based on observed measurement based on seasonality of the time-series data behavior (Garvey, see ¶05-06).

Regarding claim 2, Achin teaches the method of claim 1, wherein each asset is associated with a unique identifier (¶52 - actions of the method further include displaying, via a graphical user interface, graphical content identifying the first and second features of the initial dataset and the model-specific predictive values of the first and second features).
The system of claim 12 is rejected for the same reasons forth in the rejection of the method of claim 2.

Regarding claim 3, Achin teaches the method of claim 2, wherein the collected data includes a plurality of time series, wherein a first time series is associated with the disaster recovery system (¶187 - predictive modeling system 100 presents the results of the dataset evaluation (e.g., the results of the dataset analysis, the characteristics of the dataset, and/or the results of the dataset transformations) to the user), discloses providing results from dataset evaluation and therefore includes that data was collected; ¶03-04 - Many organizations and individuals use electronic data to improve their operations or aid their decision-making. For example, many business enterprises use data management technologies to enhance the efficiency of various business processes, such as executing transactions, tracking inputs and outputs, or marketing products. As another example, many businesses use operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, or to decide how to adjust processes. In some cases, electronic data can be used to anticipate problems or opportunities. Some organizations combine operations data describing what happened in the past with evaluation data describing subsequent values of performance metrics to build predictive models. Based on the outcomes predicted by the predictive models, organizations can make decisions, adjust processes, or take other actions; ¶15 -  a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables; (b) determining a time interval of the time-series data; (c) identifying one or more of the variables as targets, and identifying zero or more other variables as features; (d) determining a forecast range and a skip range associated with a prediction problem represented by the time-series data, wherein the forecast range indicates a duration of a period for which values of the targets are to be predicted, and wherein the skip range indicates a temporal lag between a time associated with an earliest prediction in the forecast range and a time associated with a latest observation upon which predictions in the forecast range are to be based; (e) generating training data from the time-series data, wherein the training data include a first subset of the observations of at least one of the data sets, wherein the first subset of the observations includes training-input and training-output collections of the observations, wherein the times associated with the observations in the training-input and training-output collections correspond, respectively, to a training-input time range and a training-output time range, wherein the skip range separates an end of the training-input time range from a beginning of the training-output time range, and wherein a duration of the training-output time range is at least as long as the forecast range; (f) generating testing data from the time-series data, wherein the testing data include a second subset of the observations of at least one of the data sets, wherein the second subset of the observations includes testing-input and testing-validation collections of the observations, wherein the times associated with the observations in the testing-input and testing-validation collections correspond, respectively, to a testing-input time range and a testing-validation time range, wherein the skip range separates an end of the testing-input time range from a beginning of the testing-validation time range, and wherein a duration of the testing-validation time range is at least as long as the forecast range; (g) fitting a predictive model to the training data; and (h) testing the fitted model on the testing data), a second time series is associated with a particular asset (¶357 - time-series data is obtained. The time-series data may be obtained from any suitable source using any suitable technique (measured using sensors, received via a communication network, loaded from a computer-readable medium, etc.). The time-series data may include one or more data sets, each of which may include one or more observations. The data sets may correspond to respective "sections" of data, as described above. Each observation in a data set may include an indication of a time associated with the observation (e.g., a timestamp). The time associated with the observation may be the time when the values of the observation when measured, reported, received, etc. The "time" associated with an observation may include a date and/or time of day, or any other suitable temporal data; ¶364 - graphic information (e.g., a graph or chart) may be presented (e.g., displayed) via a user interface which teaches individual series having different IDs for the data being explored and can produce a plurality of separate identified assets in a displayed forecast of a multitude of ranges simultaneously while being distinct from other data set on a computer screen to one of ordinary skill to be identified and used for predictable outcomes for any system dealing with enterprise recovery of data which is equivalent to the broadest reasonable interpretation of the language for a disaster recovery system). 
The system of claim 13 is rejected for the same reasons forth in the rejection of the method of claim 3.

Regarding claim 4, Achin teaches the method of claim 1, wherein the plurality of time series analysis includes a regression operation (¶255, 263-265 - The predictive modeling system 100 may use cross validation to select the best values for these tuning parameters as part of the model building process, thereby improving the choice of tuning parameters and creating an audit trail of how the selection of parameters affects the results. The predictive modeling system 100 may fit and evaluate the different model structures considered as part of this automated process, ranking the results in terms of validation set performance, discloses fit which is equivalent to regression techniques). 
The system of claim 14 is rejected for the same reasons forth in the rejection of the method of claim 4.

Regarding claim 5, Achin teaches the method of claim 1.
Achin does not explicitly indicate wherein an upper limit and a lower limit of the normal zone are adjustable.
However, Garvey teaches wherein an upper limit and a lower limit of the normal zone are adjustable (¶56 - time series may include one or more classes of seasonal patterns. Example classes of seasonal patterns may include, without limitation, recurrent seasonal highs and recurrent seasonal lows. Each of these classes may further be broken into sub-classes including without limitation, recurrent sparse seasonal highs, recurrent sparse seasonal lows, recurrent dense seasonal highs, and recurrent dense seasonal lows. Other classes and sub-classes may also be used to characterize seasonal patterns within time series data, depending on the particular implementation).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of Achin in order to capture measurements over a period of time to predict future event based on observed measurement based on seasonality of the time-series data behavior (Garvey, see ¶05-06). 
The system of claim 15 is rejected for the same reasons forth in the rejection of the method of claim 5.

Regarding claim 6, Achin teaches the method of claim 1, further comprising determining that an outlier is incorrectly classified and changing the classification of the outlier (¶188 - user may refine the dataset (e.g., based on the results of the dataset evaluation). Such refinement may include selecting methods for handling missing values or outliers for one or more features, changing an interpreted variable's type, altering the transformations under consideration, eliminating features from consideration, directly editing particular values, transforming features using a function, combining the values of features using a formula, adding entirely new features to the dataset, etc., discloses how to handle outliers). 
The system of claim 16 is rejected for the same reasons forth in the rejection of the method of claim 6.

Regarding claim 7, Achin teaches the method of claim 1, further comprising performing the plurality of time series analysis such that at least a subset of business patterns are included in the analysis (¶362 - engineering technique may be used to convert absolute time values into relative time values, which may greatly facilitate the identification of patterns in data from different data sets spanning different time periods (e.g., patterns related to an entity's age), and therefore may greatly facilitate the accurate prediction of values related to such patterns). 
The system of claim 17 is rejected for the same reasons forth in the rejection of the method of claim 7.

Regarding claim 8, Achin teaches the method of claim 7.
Achin does not explicitly indicate detecting a potential new business pattern.
However, Garvey teaches further comprising detecting a potential new business pattern (¶57 - seasonal analytic logic 134 classifies seasonal patterns that are detected within an input set of time series data).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of Achin in order to capture measurements over a period of time to predict future event based on observed measurement based on seasonality of the time-series data behavior (Garvey, see ¶05-06). 
The system of claim 18 is rejected for the same reasons forth in the rejection of the method of claim 8.

Regarding claim 9, Achin teaches the method of claim 1.

However, Garvey teaches further comprising alerting a user to newly detected outliers (¶119-122 - Seasonal forecasting may be used to facilitate capacity planning decisions, […], the projected values may be used to plan, recommend, and/or order resources to handle increased resource usage. Different actions and/or recommendations may be set to trigger upon detecting that a projected value or trend exceeds a threshold, […], Based on a seasonal forecast, administrators may determine a variety of characteristics associated with a particular resource or set of resources. For instance, the forecast may indicate whether there is a high risk of exhaustion for the resource, a high risk for exhaustion for batch (sparse) jobs but low risk for typical (dense) workloads, a low risk for exhaustion but increasing trend, a consistent, predictable scheduled load, a decreasing trend in load, etc. In the context of a clustered database that is distributed across multiple hosts, a user may determine if the system or any instance is likely to run out of capacity within the next 30 days (or some other horizon). The user may also determine if the load for two or more applications may be handled by a single database instance, discloses administrators are informed and can carry out tasks based on workload).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of Achin in order to capture measurements over a period of time to predict future event based on observed measurement based on seasonality of the time-series data behavior (Garvey, see ¶05-06). 
The system of claim 19 is rejected for the same reasons forth in the rejection of the method of claim 9.

 (¶364 - graphic information (e.g., a graph or chart) may be presented (e.g., displayed) via a user interface, discloses using a graph in an interface). 

Regarding claim 20, Achin teaches the method of claim 1.
Achin does not explicitly indicate wherein the cost anomalies are presented in a user interface that allows a user to interact with the cost anomalies and wherein the cost anomalies are associated with assets protected by the disaster recovery system identified by the outliers.
However, Garvey teaches wherein the cost anomalies are presented in a user interface that allows a user to interact with the cost anomalies and wherein the cost anomalies are associated with assets protected by the disaster recovery system identified by the outliers (¶32 - client may communicate with analytic services 130 via network 120 according to a client-server model, such as by submitting HTTP requests invoking one or more of the services and receiving HTTP responses comprising results generated by one or more of the services. A client may provide a user interface for interacting with analytic services 130. Example user interface may comprise, without limitation, a graphical user interface (GUI), an application programming interface (API), a command-line interface (CLI) or some other interface that allows users to invoke one or more of analytic services 130 to process time series data and generate forecasts; ¶122 - administrators may determine a variety of characteristics associated with a particular resource or set of resources, […], a user may determine if the system or any instance is likely to run out of capacity within the next 30 days (or some other horizon). The user may also determine if the load for two or more applications may be handled by a single database instance).
Therefore it would have been obvious at the time of filing to combine the teachings of Achin’s system for time-series predictive data analytics with Garvey’s method for forecasting and capacity planning during seasons in the same field of endeavor to improve the system of (Garvey, see ¶05-06).

Conclusion
Examiner Note:
Other relevant reference(s):
USPGPUB 2006/0010142 issued to Kim et al. 
USPGPUB 2014/0006330 issued to Biem et al. 
USPGPUB 2012/0303548 issued to Johnson et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458